                                          Case 4:19-cv-04692-HSG Document 12 Filed 04/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARMIK A. HOVSEPIAN,                               Case No. 19-cv-04692-HSG
                                   8                   Petitioner,                         JUDGMENT
                                   9             v.

                                  10     JOSIE GASTELO,
                                  11                   Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the Order of Dismissal, the petition for a writ of habeas corpus

                                  14   is DISMISSED. The Clerk shall enter judgment in favor of respondent and against petitioner.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 4/30/2020

                                  17                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
